        Case 1:16-cv-00238-WLS Document 107 Filed 07/11/19 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             ALBANY DIVISION

UNITED STATES OF AMERICA,              :
                                       :
      Plaintiff,                       :
                                       :
v.                                     : CIVIL ACTION NO.
                                       :
MARY WOHLWENDER CRISP,                 : 1:16-CV-00238-WLS
Individually, and in her capacities as :
The Executrix of the ESTATE OF         :
MARY BRADLEY COOPER                    :
WOHLWENDER, and the Trustee of :
The EDWARD WOHLWENDER, JR. :
CREDIT SHELTER TRUST and of :
The MARITAL TRUST created under :
The Last Will and Testament of         :
Edward Wohlwender, Jr. and             :
WOHLWENDER ESTATE                      :
PROPERTIES, LLC,                       :
                                       :
      Defendants.                      :
__________________________________________________________________

                                           ORDER
       The court-appointed receiver Kevin O’Halloran has filed three Motions for “Approval
and Confirmation of Sale of Designated Real Property Assets.” (Docs. 104, 105, 106.) Therein,
O’Halloran states that he may sell any of the Receivership Assets subject to Plaintiff’s consent
and asks the Court to approve the sales and order them free and clear of all liens and claims.
(See Doc. 104 ¶¶ 4, 29.) The Court enters this Order to clarify that any objections or responses
to the pending motions must be filed no later than Tuesday, July 30, 2019.
       SO ORDERED, this 11th day of July 2019.

                                            /s/ W. Louis Sands    ____________
                                            W. LOUIS SANDS, SR. JUDGE
                                            UNITED STATES DISTRICT COURT




                                               1
